PricewaterhouseCoopers LLP 125 High Street Boston, MA 02110-1707 Telephone (617) 530 5000 Facsimile (617) 530 5001 pwc.com Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of CGM Trust In planning and performing our audit of the financial statements of CGM Realty Fund, CGM Focus Fund, and CGM Mutual Fund, funds comprising CGM Trust (collectively, the "Funds") as of and for the year ended December 31, 2011, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds' internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Funds' internal control over financial reporting.
